Title: Edward Carrington to Timothy Pickering, 30 April 1781
From: Carrington, Edward
To: Pickering, Timothy



Dr Sir
Camp 13 Miles from Camden So Carolina Apl 30th. 1781.

Upon receiving the Honor of an appointment of Deputy Quarter Master General to the Southern Army from General Greene, dated the fifth of December last, I, immediately, according to the Generals Orders, repaired to Richmond in Virginia to Arrange the business in that State, as the principal support of the service  under the present circumstances of the Carolina’s must be drawn therefrom. Immediately on my Arrival I wrote the Assistant Quarter Master General, a general letter on the subject of the department, and after I had Arranged the business in Virginia under the direction of Major Claiborne wrote him particularly of the dispositions I had made there, together with similar Arrangements transmitted to the deputy for Maryland and Delaware, to be put into practice, so far as they might not be inconsistent with any given by you. These letters I requested Colo. Pettit to transmit for your inspection that you might countermand any of them, disagreeing with your general plan, which the Local circumstances of the Southern states did not justify. These letters Colo. Pettit writes me you have had a view of, and it will afford me pleasure to find they have met your approbation.
It was my wish that you should, as early as possible, be possessed of a State of the department, and therefore directed the deputies for the different States to transmit you seperate returns, as soon as they had Compleated their Arrangements, to prevent the delay which must have attended their coming through me.
A return of the business in the field I should have done myself the pleasure to transmit you before this, but the continual movements ever since I joined the Army, on the 8th. of Feby. have prevented my doing so. I found the business in great confusion, and few persons employed fit for any kind of business. With those, the business was rather to be carried on in the best manner it could, than Arranged and established. Permanent appointments to improper persons, are not to be given and, in this department, the want of Money and credit make it extremely difficult to get good Men to engage in business, or will they, at any rate, on the terms held out in the plan for regulating the Quarter Masters department. Of stores of every kind there never was an Army more destitute, [n]or have we been able to put ourselves in a Much better situation by the Arrival of a large Number of Waggons sent from Philadelphia in the Course of last Winter. The sudden Movements of the two Armies through North Carolina obliged us to send those Waggons to Prince Edward Court House to be unloaded, and the Stores adjusted, so as to be forwarded as we should have occasion for them, but many of the most Material Articles are so totally unfit for service, that they will never be of any use to us. The Horsemans Saddles and Accoutrements, and Waggon Gear were in this Situation. I shall get a thorough State of those Stores, and transmit it to you.

I must beg leave to observe to you also our situation with respect to Artificers. The Army was totally without any till those detatchments from Baldwins Regiment arrived. Many of them we are obliged to discharge as having served their terms, and I wish the Officers had been chosen with more circumspection than they were, there is not a good Officer amongst them. I submit it to you whether Major Bruin might not with propriety be detatched from the Regiment to Command the Companies serving here.
I hope by the first of June to be able to transmit you a return of the department as to the Field, that will be tolerably satisfactory, but untill the Army becomes less Active than it has been ever since I joined it, I shall not be able to render one so perfect as I wish.
I observe by a letter of yours to general Greene that you view my extending my measures beyond the duties of the Field as improper and inconsistent with my appointment. What the words of the appointment literally construed, might express, I own I did not critically examine. In accepting it, I was influenced by the public objects which claimed Attention, and the consequence due to the rank I hold in the Army. Whether, in confining myself to the Field duties of an Army either of those circumstances would have been duly attended to, I think I may venture to submit to your own determination on Mature reflection, and I hope I shall at least stand exempted from an intentional departure from the limits of my office, as General Greenes orders for me to proceed to, and arrange the business in Virginia, gave me every reason to suppose he considered my powers equal to such a step.
As to Major Claibornes appointment contrary to that of Major Forsythe, I am convinced, that, circumstanced as General Greene was, I should have been very justly considered as triffling away my time, had I waited in Virga. on the precarious expectation of Forsythes Arrival and accepted till the time at which he came, especially as he had never intimated to the Governor or myself anything whatever on the Subject. I take the liberty of Stating to you the circumstances, and will submit them to your own consideration. About the 13th. of Decr. I arrived at Richmond in consequence of the Generals orders to repair thereto and arrange the business in the State as quickly as I could, that I might come to the Army where my presence was much wanted. He had also informed me that Major Forsythe was probably appointed. On my arrival I called on his Excellency Governor Jefferson to be informed of his prospects with respect to the deputy for the State without whom it would be impossible to put the business in any  kind of order. His Excellencies reply was that Major Forsythe had been written to on the subject and that he was surprised at having heard nothing from him, as a considerable time had elapsed since the date of the letter. I waited till about the first of Jany., when a letter came from Majr. Forsythe to a Mr. Southal informing him of his appointment as D. C. P. for the Southern department. We had therefore two good reasons, I thought, for supposing he had declined the appointment as State Quarter Master, first, having Neglected to answer the Governors letter, secondly his acceptance of an appointment which was in my opinion incompatible with it. The Governor agreed with me, and concluded it was time to appoint some other person. In this case I thought from the extent of my powers the choice was with me. The Executive objected thereto, and, as I was not disposed to dispute for form, where I could gain the point otherwise, I recommended and they appointed Major Claiborne.
Genl. Greene has written you fully on the subject of my situation to which I shall be obliged to you to give an early answer. In my next I shall write you very fully on the subject of the business here.
I am with much respect Dr Sir Yr Mo Ob

Ed Carrington

